Citation Nr: 9907205	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation from May 
30, 1992, and in excess of 20 percent from November 1, 1993, 
for postoperative residuals, separation left 
acromioclavicular joint (minor).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for L5-S1 spondylolisthesis and spondylolysis with 
chronic low back pain.  

3.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right patella.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
15, 1989 to May 29, 1992.  The DD Form 214 indicates prior 
active service of almost three years as well as prior 
inactive service of nearly two and a half years.  

This appeal arose from an initial rating decision in December 
1992 by the Department of Veterans Affairs (VA) Denver, 
Colorado Regional Office (RO).  The RO granted service 
connection postoperative residuals, separation, left 
acromioclavicular joint, spondylolisthesis at L5-S1 with 
spondylolysis with chronic low back pain, chondromalacia of 
the right patella, and chondromalacia of the left patella, 
each with assignment of a noncompensable evaluation.  

In May 1993 the RO affirmed the determinations previously 
entered, but granted a temporary total evaluation based on 
convalescence for postoperative residuals, separation of left 
acromioclavicular joint effective from March 9, 1993 through 
July 31, 1993; and granted an increased (compensable) 
evaluation of 10 percent for the left shoulder disability 
effective August 1, 1993.

In December 1993 the RO granted extension of the temporary 
total evaluation based on convalescence through October 31, 
1993, and reinstated the prior 10 percent for the left 
shoulder disability effective November 1, 1993.

In March 1994 the RO hearing officer affirmed the 
determinations previously entered, and granted an increased 
evaluation of 20 percent for postoperative residuals, 
separation of left acromioclavicular joint effective November 
1, 1993.  The above determination was implemented by the RO 
in a March 1994 rating decision.

In September 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for L5-S1 
spondylolisthesis and spondylolysis with chronic low back 
pain effective May 30, 1992, and affirmed the determinations 
previously entered.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  Postoperative residuals of the separation of the left 
acromioclavicular joint initially was not productive of any 
ascertainable disablement from May 30, 1992; and since 
November 1, 1993 has consisted of limitation of arm motion 
(including limitation of motion due to pain, weakness, 
incoordination, and fatigability) to above half way to the 
shoulder from the side.  

2.  Residuals of L5-S1 spondylolisthesis with spondylolysis 
has consisted of subjective low back pain and stiffness with 
some resultant impairment of activities but no objective 
evidence of painful or limited spinal motion, spasm on 
extreme forward bending, weakness, fatigability or 
incoordination, or lower extremity symptoms since May 30, 
1992.  

3.  Since May 30, 1992, there has been slight disability of 
the left knee from chondromalacia consisting of crepitus and 
pain in the patella including subjective flare-ups of pain 
with overuse.  



4.  Since May 30, 1992 there has been slight disability of 
the right knee from chondromalacia consisting of crepitus and 
pain in the patella including subjective flare-ups of pain 
with overuse.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation from May 30, 1992 to March 8, 1993; and in excess 
of 20 percent from November 1, 1993, for postoperative 
residuals of the separation of the left acromioclavicular 
joint, currently evaluated as 20 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5203, 5201 (1998).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for L5-S1 spondylolisthesis with 
spondylolysis and chronic low back pain from May 30, 1992 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (1998).

3.  The criteria for entitlement to an initial compensable 
evaluation of 10 percent for chrondromalacia of the left knee 
effective from May 30, 1992 have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate II, 4.71a, Diagnostic Code 5257, 5258, 5260 
(1998).

4.  The criteria for entitlement to an initial compensable 
evaluation of 10 percent for chrondromalacia of the right 
knee effective from May 30, 1992 have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate II, 4.71a, Diagnostic Code 5257, 5258, 5260.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1992 the veteran was seen at VA for complaints 
of pain in the lower back, the knees and the left shoulder. 
The assessment was joint pain.  He was referred to the 
orthopedic clinic.  

On examination at the orthopedic clinic in November 1992, 
there was a grade V acromioclavicular separation.  There was 
crepitance and pain after 120 degrees abduction.  There was 
also crepitance bilaterally in the patellofemoral joints.  
Sensation and motor strength were normal.  Reflexes were 2+.  
X-rays showed 33 percent spondylolisthesis, grade V 
acromioclavicular separation, and normal knees.  

The veteran was seen again in January 1993.  He rated his 
knee pain as a 6 on a scale of 1 to 10.  Back pain was rated 
by the veteran at 9.  Straight leg raising was to 60 degrees 
with intermittent back spasm.  There was palpable tenderness 
of the patellae bilaterally.  He reported that he could walk 
"forever" but could not run.  There was no edema and no 
hamstring tightness.  Physical therapy was prescribed.  

A bone scan was performed in February 1993. There was no 
significant abnormality of the thoracic or lumbar spine.  
There was good vertebral alignment.  There was no appreciable 
degenerative joint disease except for possibly in the knee 
joints.  The study was found to be essentially normal.  

A record from April 1993 notes that the veteran was status 
post left acromioclavicular fusion on March 10, 1993.  He was 
performing prescribed exercises when he heard and felt loud 
pops with development of pain.  The assessment was failure of 
fusion attempt.  

In April 1993 the veteran was admitted for surgery with a 
diagnosis of failure of a fusion attempt of the left shoulder 
acromioclavicular joint.  The procedure involved left 
shoulder hardware removal, distal clavicle resection, and 
coracoclavicular stabilization.  He then underwent a 
reconstruction of the left acromioclavicular joint.  

A VA examination was conducted on April 9, 1993.  With regard 
to the shoulder the veteran reported that after his initial 
surgery, a surgical pin broke loose requiring additional 
surgery for which he was currently hospitalized.  He reported 
that a bone graft from his hip was utilized.  His shoulder 
was not to be moved for 12 weeks.  The veteran was in a 
moderate amount of pain.  There was no examination of the 
shoulder.  The shoulder was immobilized in a fixed shoulder 
sling.  The diagnosis was status post separation of the left 
acromioclavicular joint followed by two  corrective surgical 
procedures and currently two days postoperative from the 
latter with residuals and sequelae of discomfort as 
described, immobilization required for 12 weeks, and 
radiographic evidence of traumatic and surgical changes. 

With regard to the knees, the veteran reported no specific 
injury to the knees.  Rather, he experienced onset of 
discomfort in approximately January 1991.  He reported that 
x-rays were within normal limits and that a diagnosis of 
chrondromalacia patella was made.  He stated that his knees 
did not hurt on a regular basis but that pain would be 
precipitated by walking for more than half a mile or taking 
too hot of a shower.  He added that his knees would ache on 
awaking in the morning.  He denied locking or buckling.  He 
stated that the knees would swell about two times a month 
with exertion.  He denied nocturnal awakening from 
discomfort.  He reported that he was no longer able to run 
track and he would have to limit his workouts at the gym.  

On examination, the knees were symmetrical in circumference.  
There was no evidence of erythema, edema or induration.  
There was evidence of minimal infrapatellar effusions 
bilaterally.  There were negative anterior Drawer, Lachman 
and McMurray tests.  Medial and lateral collateral ligaments 
were stable, and the veteran did not express discomfort 
during testing.  

There was no crepitance when the examiner pressed the 
patellae or on contracting the quadriceps.  The assessment 
was a history of chrondromalacia of the patellae with current 
discomfort as described and small infrapatellar effusions.  
Radiographs were normal.

With reference to the lumbar spine the veteran reported that 
radiographs had showed L5-S1 spondylolisthesis and 
spondylolysis.  He reported daily low back pain, which he 
rated as 3 to 4 out of 10.  He reported that pain would be 
aggravated by bending over.  He denied radiating pain or 
lower extremity symptoms.  He reported that he would awake 
with discomfort twice a week.  He reported that he gave up 
riding or working with horses, and working construction jobs.  

On examination there was no tenderness to palpation of the 
spinous processes in the lumbosacral area.  Straight leg 
raising was from 0 to 85 degrees.  There was no deformity and 
no atrophy of the lower extremities.  Thigh and calf 
circumferences were equal.  The veteran could bend and touch 
his toes with his one available hand.  Forward flexion was 
from 0 to 90 degrees.  Backwards extension was from 0 to 35 
degrees.  Lateral flexion was from 0 to 40 degrees.  Lateral 
rotation was to 35 degrees.  He was able to balance on each 
leg alone without difficulty and squat fully and arise to the 
standing position.  Gait was normal and the veteran could 
walk on his heels and toes and in a tandem position with 
normal amplitude and strength. Patellar reflexes were 2+ and 
symmetrical as were the Achilles reflexes.  Sensory 
examination of the lower extremities was unremarkable.  The 
diagnosis was a history of spondylolisthesis at L5/S1 and 
spondylolysis with residuals and sequelae as described and 
radiographic evidence of the same.  

The veteran underwent physical therapy after his shoulder 
surgeries.  The initial report was in June 1993.  He had 67 
degrees of active left shoulder flexion, and 100 degrees 
passively.  Abduction was to 63 degrees actively and 109 
degrees passively with pain in the supraspinatus.  There was 
tightness of the pectoral and lateral muscles.  


The left upper extremity was held in internal rotation with 
the humeral head sitting superiorly and anteriorly secondary 
to the time the arm was held in a sling.  There was moderate 
edema in the left shoulder.  There was limited 
scapulothoracic motion secondary to soft tissue tightness.  
The assessment was that the left shoulder was weak, painful, 
and tight.  There was tenderness to palpation at the distal 
clavicle.  

A July 1993 report noted that on examination forward flexion 
was to 90 degrees.  Internal rotation was to L2.  Abduction 
was to 90 degrees.  External rotation was to 60 degrees.  

When the veteran was admitted for removal of the left 
acromioclavicular screw in early August 1993, forward flexion 
was to 80 degrees, abduction was 80 to 85 degrees.  External 
rotation was to 70 degrees.  Internal rotation was measured 
as the thumb to the T12 level.  There was tenderness over the 
acromial process. The veteran reported that he was using 
Motrin for pain. 

An orthopedic clinic report from later in August 1993 noted 
the veteran's shoulder surgeries.  Active motion was as 
follows: abduction to 90 degrees, flexion to 90 degrees.  The 
hand and forearm were okay.  

A personal hearing at the RO was conducted in August 1993.  
The veteran's representative argued for a 20 percent 
evaluation for the left shoulder, and compensable evaluations 
for the back and knees.  The veteran testified that he had 
pain and weakness in the left shoulder with limitation of 
motion.  He stated that he would experience more pain "about 
half way up" and could raise the arm to shoulder level but 
not above.  He stated that he could feel his arm shake when 
keeping his arm up.  The veteran felt that the prior 
examination of his back was inadequate.  He recalled that he 
was asked to lean backwards but he denied that he was asked 
to lean forward.  He then testified that he was performing 
exercises to strengthen his back.  

With regard to his knees, the veteran testified he told the 
VA examiner that his knees popped and ground.  He added that 
he would have a little more tenderness in the center of his 
left knee, and that if he would jog or run he would have 
swelling and pain.  He testified that he was avoiding 
running, and performing leg exercises.  He stated that every 
once in a while he would use leg braces when going for a long 
walk or when riding his bike.  The veteran reported that in 
addition to limitation of activity he was using Motrin for 
the back, knees, and shoulder.  He described more symptoms 
with bending his back or knees.  He stated that he was no 
longer able to shoe horses.  His main knee symptoms were 
cracking, popping and pain.  He added that he would 
experience aching in the knees even with sitting.  He 
reported that back symptoms included some swelling in the low 
back, and spasm.  He testified that back spasms would disturb 
his sleep at least three times a week.  He stated that when 
he had the spasm he would feel pain to both hips.  He 
reported that at times he had worn a back brace.  

The veteran was treated at the orthopedic clinic again in 
October 1993 for complaints of pain both with and without 
motion.  He reported that due to pain he was limiting his 
work activities to an office job.  Inspection and palpation 
of the left acromioclavicular joint appeared within normal 
limits.  Range of motion was normal except that the veteran 
could only abduct and flex to 90 degrees.  The assessment was 
that pain was consistent with the healing process.  X-rays 
showed postoperative changes, a retained washer, and some 
residual superior displacement.  

The veteran was seen in the clinic again in January 1994.  
There was no change in his condition.  He reported pain and 
swelling when he would use the shoulder very much.  Active 
forward elevation was to 90 degrees.  Internal rotation was 
to L5.  External rotation was to 40 degrees.  It was 
parenthetically noted in the report that while sitting, 
passive elevation to 110 degrees could be obtained.  There 
was tenderness along the acromion area and the end of the 
resected clavicle.  There was no definite instability.  X-
rays showed a one and a quarter inch gap between the end of 
the clavicle and the acromion.  

A VA orthopedic examination was conducted in May 1997.  The 
veteran reported use of ibuprofen on an as needed basis.  He 
told the examiner that he was seeing a doctor for his back 
and shoulder.  His most recent visit was a year before.  

With regard to occupational history it was reported the 
veteran's job as a facility engineer required occasional 
lifting, bending and stooping when he is in the field.  He 
felt that his physical activity might decrease when he 
completed his engineering degree.  There was no medical 
absenteeism in the prior twelve months.  

With regard to his left acromioclavicular joint, the veteran 
reported that since his last examination, his shoulder had 
worsened.  He reported chronic daily pain without movement.  
The pain was described as on top of the shoulder and 
radiating to the trapezius area and anterior clavicle 
medially.  There was some guarding reported as well as 
decreased range of motion.  He reportedly was unable to reach 
above his shoulder.  As a consequence of his symptoms he 
reported that he was unable to go rock climbing like he used 
to.  He reported decreased strength and he felt as though his 
arm looked deformed.  He reported frequent flare-ups of 
symptoms (two times a week) with overuse.  During 
exacerbations he reported that his arm would turn red and 
swell a bit.  He reported that he controlled his symptoms 
with rest, ice, and ibuprofen.  

On examination there was a notable linear scar, 9 centimeters 
from the superior aspect of the acromioclavicular joint 
medially to the inferior clavicle.  There was notable deltoid 
atrophy on visible inspection.  There was pain on palpation 
of the biceps tendon site as well as the subacromial bursae.  
The left arm was 1.5 centimeters less in circumference at the 
biceps muscle than the right arm.  Pain began at 80 degrees 
flexion.  He could get to a full 110 degrees without 
assistance and 145 degrees with assistance and subject to 
extreme pain.  When asked to use a five-pound weight, the 
pain became more excruciating and his range of flexion was to 
90 degrees, then diminishing with complaints of pain.  There 
was no notable fatigability with continued motion to 90 
degrees with multiple repetitions.  There was no 
incoordination and no tremor.  With abduction he was able to 
abduct to 80 degrees with pain and to full abduction without 
assistance.  



Extension was to 60 degrees without a significant amount of 
pain.  The examiner wrote that DeLuca scaling on the left 
with abduction showed increasing pain and loss of two degrees 
of motion with each repetition.  He was able to achieve 80 
degrees painlessly without weight.  With the five pound 
weight he was only able to get to 70 degrees, and then he 
would lose two degrees with each subsequent repetition.  He 
managed to grab his shoulder after he did this and had a 
minor tremor with marked grimacing of the face.  

The diagnosis was status post left acromioclavicular 
separation with repair, with residual of chronic persistent 
pain, decreased range of motion, decreased strength, 
incoordination, and frequent flares.  

An addendum with regard to the shoulder was made in September 
1997.  The examiner wrote that because of pain, lack of 
endurance, weakness, and incoordination, the left shoulder 
abduction functional range of motion using moderate 
resistance (5-pound weight) was 0 to 70 degrees with 
additional loss of 2 degrees per repetition.  Thus, according 
to the examiner, a reasonable estimate of functional range of 
motion would be 0 to 60 degrees abduction for the right 
shoulder for a total loss of range of motion due to pain, 
weakness, lack of endurance and incoordination of 120 degrees 
(i.e. normal abduction being 0 to 180 degrees as compared to 
the veteran's range of motion of 60 degrees).  It was not 
feasible, in the examiner's opinion, to estimate any 
additional losses due to flares.  

With regard to the knees, the veteran reported that he was 
about the same since his last examination.  He told the 
examiner that with humid weather he would have cracking and 
aching of both knees.  He reported that he did not jog 
because doing so would cause severe pain and swelling.  He 
told the doctor that he rode a motorbike and would get pain 
with overdoing it, or going through rugged terrain.  

According to the veteran, he would have approximately two 
flares a month.  He denied chronic persistent pain - only 
pain with excessive use or pounding.  He denied any decreased 
range of motion or strength except when he would be in an 
excessive amount of pain during which times his strength 
would be diminished because of pain.  He reported that 
treatment would consist of rest, ice, and anti-
inflammatories.  

On examination, there was no joint swelling or effusion.  
There was some crepitus bilaterally.  Range of motion was 0 
to 140 degrees.  He was able to do multiple full leg squats 
without any difficulty.  Muscle strength was 5/5 in all 
muscle groups in the lower extremity.  No instability, 
decreased range of motion, or flares were elicited.  There 
was no grimacing and no pain with squatting. There was no 
laxity to varus or valgus stress.  Anterior and posterior 
Drawer tests were negative.  McMurray's test was negative.  
There was pain to cephalad movement of the patella.  

The diagnosis was bilateral chrondromalacia of the knees 
controlled well with limited activity.  

With regard to the low back, the veteran reported that every 
morning upon waking his back would be stiff and "out of 
sorts."  He reported that a hot shower and Motrin would 
help.  He told the examiner that he would perform exercises 
for his back.  He was working.  He believed that his low back 
would swell on occasion, especially when it was stiff.  He 
denied any loss of range of motion or loss of strength.  He 
denied associated paresthesias or radicular pain.  

On examination there was some straightening of the typical 
lordotic curve.  There was no scoliosis or tenderness. 
Forward flexion was to 90 degrees.  Backwards extension was 
to 20 degrees.  Side bending was to 25 degrees on the right 
and 20 degrees on the left.  Straight leg raise was to 90 
degrees bilaterally.  There was no complaint or evidence of 
pain with motion.  



The diagnosis was low back pain with spondylolisthesis and 
spondylolysis of L5/S1 with chronic persistent pain and 
decreased range of motion as described.  

The veteran was provided with another VA orthopedic 
examination in April 1998.  According to the examiner his 
medical records were available.  The examiner noted that the 
veteran had not reported taking any medication, and had last 
seen his primary care provider two months before.  He was 
working and had missed three days of work in three months due 
to generalized illness.  

With regard to his status post left acromioclavicular 
separation, the veteran reported that after his initial fall 
he had continued problems and in 1993 underwent an 
acromioclavicular fixation.  Subsequently, he underwent a 
distal clavicular resection with removal of hardware.  The 
primary complaint was continued daily left shoulder pain 
exacerbated by activity.  He stated that the pain was in the 
left shoulder and would radiate into the left anterior chest 
and into the proximal humeral area.  He denied numbness of 
the left hand but reported occasional numbness in the left 
scapular area.  He also complained of shoulder weakness which 
he attributed to muscle loss.  He told the examiner that he 
could not lift overhead and was generally limited to lifting 
less than 20 pounds with his left arm.  

On examination the veteran had some abnormalities in the left 
shoulder.  There was a 12 centimeter scar over the anterior 
shoulder area.  According to a notation on a supplemental 
sheet, the scar was flat, well healed, and barely visible.  
He was able to lift a 2.5 pound weight 10 times in both 
abduction and forward flexion.  However, abduction was 
limited from 0 to 90 degrees, and forward flexion was limited 
to 110 degrees.  It appeared to the examiner that motion was 
limited by pain.  Internal and external rotation were to 90 
degrees.  There was no motion in the shoulder girdle and 
sensory examination was normal in the left upper extremity.  
The examiner specified that there was no demonstrated 
weakness, incoordination or fatigue.  

The diagnosis was status post resection of the distal left 
clavicle and history of left acromioclavicular joint 
stabilization procedure with residual scar, and limitation of 
motion.  X-rays showed resection of the distal third of the 
clavicle which was unchanged since January 1994.  There was 
ill-defined ossification between the scapula and proximal 
clavicle, evidence of bony remodeling.  There was no 
arthritis shown.  In comments following the diagnosis, the 
examiner reemphasized that with regard to factors set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), there was pain on 
extreme range of motion.  Therefore he would add seven 
degrees loss of motion to the left shoulder.  There was no 
evidence of weakness, incoordination, pain or fatigue.  

With regard to chronic low back pain with L5-S1 
spondylolisthesis, the veteran reported a history of an 
injury to the back during a fall in 1990 with worsening pain 
since that time.  He described sharp pain with twisting 
lasting for two minutes and daily morning stiffness but no 
spasms forcing bed rest.  By history the pain was localized 
with no sciatica.  He recalled that he had had magnetic 
resonance imaging (MRI) testing of his back but he was unsure 
of the results.  He reported that he could lift 50 pounds 
from the floor and walk for two miles.  He also reported that 
he would bicycle, but he did not want to participate in other 
sports. 

On examination the veteran was in no distress and walked 
without a limp.  He did not use his arms to push out of the 
chair.  He was able to perform a straight leg raise to 85 
degrees on 10 occasions with each leg.  He was able to lumbar 
flex to 95 degrees.  He could extend to 35 degrees 10 times 
without difficulty.  Lateral flexion was to 35 degrees 
bilaterally as was rotation.  There was no evidence of pain 
on motion.  The spinal contour was normal and there was no 
palpable spasm.  The impression was intermittent lumbosacral 
strain with a history of L5-S1 spondylolisthesis.  X-rays 
showed preserved disk spaces.  Bony alignment was 
unremarkable.  There was no fracture or dislocation shown.  
The impression of the reviewing physicians was a normal 
lumbosacral spine.  In comments following the diagnosis the 
examiner found that with regard to DeLuca factors, the 
veteran did not experience any significant exacerbations of 
low back spasm.  Furthermore, there was no evidence of 
weakness, incoordination, pain or fatigue on examination.  

With regard to the knees, the examiner noted the veteran's 
history of knee pain under the patellae since 1991 with daily 
morning stiffness and popping of the knees.  He reported that 
his symptoms improved with motion.  He reportedly could climb 
three flights of stairs and had no difficulty going up or 
down stairs.  He reported that he could sit comfortably for 
two hours.  When asked about physical activities (see above) 
he reported that he did not participate in sports other than 
bicycling.  He also noted that he could not run due to knee 
pain.  

On examination there was mild crepitus bilaterally to passive 
flexion and extension.  Range of motion was from 0 degrees 
extension to 140 degrees flexion.  The medial and lateral 
collateral ligaments were stable.  Lachman's test and 
McMurray's test were negative.  There was no patellar 
compression tenderness.  The veteran could do a deep knee 
bend 10 times without difficulty.  The diagnosis was 
bilateral chrondromalacia patella.  X-rays were negative.  
The joint spaces were preserved.  There was no indication of 
soft tissue swelling or joint effusion.  There was no 
fracture, dislocation or osteophytes shown.  With regard to 
DeLuca factors, the examiner noted that there was no evidence 
of acute exacerbations of his chondromalacia patella.  There 
was no evidence of weakness, incoordination, pain, or 
fatigue.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Range of knee motion for VA purposes is 0 degrees extension 
to 140 degrees flexion.  Forward elevation (flexion) of the 
shoulder is 0 to 180 degrees with 90 degrees being at 
shoulder height.  Shoulder abduction is 0 to 180 degrees with 
90 degrees being at shoulder height.  External rotation is 0 
to 90 degrees with 0 degrees being at shoulder height.  
Internal rotation is 0 to 90 degrees with 0 degrees being at 
shoulder height.  38 U.S.C.A. § 4.71, Plates I and II.  

A 20 percent evaluation, for impairment of the minor clavicle 
or scapula, is indicative of either dislocation, or nonunion 
with loose movement.  Impairment of the clavicle or scapula 
can be rated by impairment of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

A 20 percent evaluation for limitation of arm motion, is 
assigned where there is limitation either at shoulder level 
or midway between the side and shoulder level.  A maximum 
evaluation under the code of 30 percent is assigned for 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

A higher rating of 30 percent for the minor shoulder is also 
assigned for ankylosis of the scapulohumeral articulation in 
an intermediate position between favorable (abduction to 60 
degrees, can reach mouth and head) and unfavorable (abduction 
limited to 25 degrees from side) (Diagnostic Code 5200).  A 
40 percent evaluation is assigned for ankylosis of the minor 
scapulohumeral articulation in an unfavorable position under 
Diagnostic Code 5200 or fibrous union of the humerus 
(Diagnostic Code 5202).  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking" pain and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of the leg to 60 degrees only warrants 
a 0 percent rating.  When flexion is limited to 45 degrees, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees only warrants 
a 0 percent rating.  When extension is limited to 10 degrees, 
a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 10 percent rating is 
appropriate for a slight case.  A moderate case is to be 
rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The VA General Counsel has issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  

When there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position, a 20 percent rating is assigned.  When there is 
characteristic pain on motion, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5295.  



Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A moderate case of recurrent attacks of intervertebral disc 
syndrome is rated 20 percent disabling.  A mild case is 
appropriately rated 10  percent disabling.  Postoperative, 
cured intervertebral disc syndrome is rated 0 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293(1998).  

The VA office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97 (O.G.C. 
Prec. 36-97).  A corollary of the decision is that ratings 
cannot be assigned for both limitation of motion and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding of ratings (38 C.F.R. § 4.14) 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claims are well grounded within the meaning of 
38 U.S.C.A. §5107(a); Proscelle v. Derwinski, 2 Vet App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been adequately developed for the purposes of adjudicating 
the claims; no further assistance in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

Multiple examinations have been provided and medical 
treatment records have been requested or obtained.  The 
veteran has been notified that he is ultimately responsible 
for obtaining records.  No further evidence clearly relevant 
to the increase rating issues has been identified, and there 
is no current outstanding request for assistance in obtaining 
additional information.  

The veteran's representative asserts that a remand is 
warranted due to complaints that the veteran had with the 
examiner who conducted the last VA examination.  These 
complaints were, in essence, that the examiner told the 
veteran that he could accomplish more shoulder motion than he 
voluntarily performed, and then pushed on the shoulder 
causing pain.  

The Board has carefully looked at the examination report and 
concludes that despite the fact that the veteran seems to 
have a concern that the examiner was impugning his 
credibility, this was not reflected in any way in the 
examiner's report.  The examiner simply reported that the 
veteran's motion did appear to be limited by pain.  Testing 
of active and passive motion and assessment of painful motion 
is consistent with the examiner's obligation under VA 
regulations and precedent of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals (hereinafter, "the Court").  


On the topic of functional limitation, the Board notes that 
the veteran's representative has argued that VA examinations 
were not sufficient as they contained inadequate 
consideration of functional impairment.  In cases of 
musculoskeletal disability, especially where the degree of 
disability is (or can be) based on limitation of motion, VA 
is required to apply pertinent VA regulations on evaluation 
of musculoskeletal disorders and those pertaining to painful 
motion and other functional limitation.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This is the case indicated in the factual background 
section (above) where there are references to DeLuca factors.  
In the opinion of the Board, the VA examinations performed 
contain adequate analysis of functional impairment.  The 
examiners addressed painful motion, active and passive 
motion, ability to ambulate, weakness, fatigability, 
incoordination, use of medications, flare-ups and the like.  
No remand is required for more in-depth analyses of these 
matters.  

Postoperative residuals, separation, left acromioclavicular 
joint

With regard to the claim for entitlement to an increased 
evaluation for postoperative residuals, separation left 
acromioclavicular joint, the veteran received a 100 percent 
temporary total evaluation from April 1993 through October 
1993, and he is receiving a 20 percent evaluation since 
November 1993.  The diagnostic codes (5203-5201) utilized are 
indicative of rating impairment of the clavicle or scapula 
according to limitation of motion.  A 20 percent evaluation 
for limitation of motion of the minor arm (in this case the 
left arm) is indicative of limitation of arm motion to midway 
between the wise and shoulder level.  

A higher evaluation is not appropriate unless there was post 
service evidence prior to April 1993, or from after November 
1993, that the arm was limited to 25 degrees from the side.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  The September 1997 VA examination addendum notes the 
opinion of the examiner that (considering pain, weakness, 
fatigability and incoordination) the veteran's shoulder 
abduction was effectively limited to 60 degrees, or slightly 
above half way to the shoulder from the side.  

The Board observes though, that on VA examination in 1998 arm 
motion (even considering functional limitation from pain) was 
closer to the shoulder than to midway from the side.  There 
is nothing in treatment records and examination reports, even 
considering the veteran's painful motion (even affording the 
veteran the benefit of the doubt) to support a finding that 
the veteran's arm motion is limited to only 25 degrees from 
his side.  

There is no diagnosis of ankylosis of the scapulohumeral 
articulation in an intermediate position, ankylosis of the 
minor scapulohumeral articulation in an unfavorable position 
or fibrous union of the humerus to warrant a higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim for increased 
evaluation.

L5-S1 spondylolisthesis and spondylolysis with chronic low 
back pain

With regard to the claim for entitlement to an increased 
evaluation for L5-S1 spondylolisthesis with spondylolysis and 
chronic low back pain, the diagnostic code utilized by the RO 
indicates that the RO rated by analogy to a lumbosacral 
strain.  A 10 percent evaluation under this diagnostic code 
is indicative of characteristic pain on motion.  To warrant a 
20 percent evaluation under Diagnostic Code 5295, there would 
have to be competent evidence of muscle spasm on extreme 
forward bending, or loss of lateral spine motion, 
unilaterally, in the standing position.  There is no showing 
of muscle spasm on forward bending and there has been no 
medical conclusion or opinion that the veteran has had a loss 
of lateral spine motion.  

As the criteria for the next higher evaluation under 
Diagnostic 5295 have not been met, the Board has considered 
whether a higher evaluation is supported under the other 
diagnostic codes pertaining to disabilities of the spine.  

There is no evidence of moderate limitation of motion to 
warrant a rating of 20 percent under diagnostic code 5292.  
This is evident since the veteran has shown flexion of 90 
degrees or greater.  Extension has ranged from 20 to 35 
degrees and the veteran extended to 35 degrees 10 times in 
April 1998.  The veteran's lateral spine bending was 20 to 25 
degrees in May 1997, but was 40 degrees in 1993, and 35 
degrees on examination in 1998.  Rotation has been to 35 
degrees.  No painful motion was found on examinations in 1997 
or 1998, and there was no corroboration of painful motion in 
the post service treatment records in the claims folder.  

There is no diagnosis of a vertebral fracture or ankylosis of 
the lumbar spine; nor is there any diagnosis of 
intervertebral disc syndrome to warrant higher evaluations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293.  

In view of the foregoing analysis, the Board finds no basis 
upon which to predicate an initial rating in excess of 10 
percent or thereafter for L5-S1 spondylolisthesis and 
spondylolysis with chronic back pain.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim for increased 
evaluation.

Chondromalacia of both knees

With regard to the knees, chrondromalacia has been rated as 
noncompensable or 0 percent disabling for each knee.  The 
rating was by analogy to Diagnostic Code 5260 (limitation of 
knee flexion).  A 0 percent rating is consistent with 
limitation of flexion of the leg to 60 degrees or greater.  
None of the medical records in the claims folder (including 
VA examination reports) show limitation of knee flexion to 60 
degrees or greater.  In fact, there has been essentially no 
limitation of knee flexion shown on examination.  The 
criteria, therefore, for a compensable evaluation under 
Diagnostic Code 5260 have not been met.  




The Board has considered whether a compensable evaluation is 
warranted under any other diagnostic code pertaining to the 
knees.  The Board notes the veteran's history of complaints 
of knee pain.  However, virtually no findings of any 
abnormality have been shown on VA examination.  The only 
findings have been some crepitus of the knees and some pain 
on manipulation of the patellae.  There was no pain on 
patellar compression at the time of the 1998 VA examination.  
X-rays and a bone scan have not concluded that there are any 
degenerative changes of the knees.  Without radiographic 
evidence of arthritis, there is no basis for a compensable 
evaluation based on painful motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis).  

The existence of crepitus, according to VA regulations is 
indicative of diseased points of contact, and chrondromalacia 
has been diagnosed.  Chrondromalacia may be rated as 
dislocated semilunar cartilage under diagnostic code 5258, 
which provides for a 20 percent rating.  However, the 
criteria under diagnostic code 5258 have not been met because 
while the veteran has complaints of pain, there has been no 
showing of frequent episodes of "locking" and little to no 
evidence of knee joint effusion.  No effusion was shown on VA 
examinations in 1997 and 1998.  

In the judgment of the Board, given the veteran's findings of 
mild disability, including some evidence of crepitus and some 
pain with use, especially with periodic flare-ups, a 10 
percent rating for each knee is appropriate utilizing 
Diagnostic Code 5257 (other knee impairment).  The record 
supports that the veteran has mild knee symptoms that are 
periodically made worse by activity.  Assignment of a 
compensable evaluation based on painful use and functional 
impairment is consistent with VA regulations and Court case 
law.  

The Board finds that the evidentiary record supports grants 
of initial compensable evaluations of 10 percent for each 
knee effective from May 30, 1992.  Fenderson v. West, No. 96-
947, U.S. Vet. App. Jan. 20, 1999).

Additional Considerations

The veteran has asserted some interference with employment.  
Upon review of the evidence, the Board concludes that there 
is no competent evidence of unusual or extraordinary 
disability factors to include frequent hospitalizations or 
marked interference with employment such as to render 
application of the schedular standards unfair or impractical.  
Therefore there is no basis for consideration of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b).  The veteran received a temporary total 
evaluation for his periods of hospitalization.  There is no 
medical opinion that the veteran has marked interference 
(outside of his periods of hospitalization and recuperation) 
with his ability to work due to the service connected 
disabilities.  There is likewise no evidence such as 
employment records corroborating time off of work.  


ORDER

Entitlement to an initial compensable evaluation from May 30, 
1992 to March 8, 1993, and in excess of 20 percent from 
November 1, 1993 for postoperative residuals, separation left 
acromioclavicular joint, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for L5-S1 spondylolisthesis with spondylolysis and chronic 
low back pain is denied.  

Entitlement to an initial compensable evaluation of 10 
percent for chrondromalacia of the left knee effective from 
May 30, 1992 is granted, subject to the laws and regulations 
governing the payment of monetary awards.  



Entitlement to an initial compensable evaluation of 10 
percent for chrondromalacia of the right knee effective from 
May 30, 1992 is granted, subject to the laws and regulations 
governing the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




- 26 -


- 20 -


